DETAILED ACTION
This office action is in response to the communication received on 06/07/2021 concerning application no. 15/759,319 filed on 03/12/2018.
Claims 1-10 and 12-24 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.
Claims 1-10 and 12-24 are pending.	
Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive. 
Applicant argues that Maurer Jr. does not track or cannot track the full motion range. 
Examiner notes that the claims do not establish that the full motion range must be known. That is, the claims do not exclude the tracking of only partial motion. Furthermore, paragraph 0041 of Maurer Jr. discuses that the motion is consider partial with regards to an untracked plane. Paragraph 0046 further discusses that the motion can be tracked with 1 view tracking where a tracked plane is utilized.
Examiner respectfully maintains that Maurer Jr. teaches the independent claims 1, 10, and 12.

Applicant’s arguments with respect to claims 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 5 and 16 contain claim language that states “calculate a plurality of extraction parameters and output a plurality of first characteristics corresponding to each of the extraction parameters” and “calculate a plurality of extraction parameters and output a plurality of first characteristics corresponding to each of the extraction parameters”, respectively. 
To overcome the objection, Applicant should copy the concept covered by the originally filed claim into the specification.

Claim Objections
Claims 13-15 are 22-24 objected to because of the following informalities:  
Claims 13-15 are indicated as “currently amended”. However, no amendments are present and therefore, have an incorrect status identifier. 37 CFR 1.121(c) in MPEP 714 states “All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of ‘currently amended,’ and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims” and “Only claims having the status of ‘currently amended,’ or ‘withdrawn" if also being amended, shall include markings”.
Claim 22, recites “the first closed space”. This should be amended to “the first closed three-dimensional space” in order to ensure use of consistent claim language.
Claim 23, recites “the first closed space”. This should be amended to “the first closed three-dimensional space” in order to ensure use of consistent claim language.
Claim 24, recites “the first closed space”. This should be amended to “the first closed three-dimensional space” in order to ensure use of consistent claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-5, 8-10, 12-16, 19-20, and 22-24, recite “first characteristic”, “second characteristic”, or “characteristic subject”. Paragraphs 0037-0038 of the published specification teaches that the “characteristic” can be a lesion, marker, or part of a subject. The term “characteristic” can broadly encompass medical characteristics such as contrast agents, balloons, stents, joint replacement implants, or 

Claims 5 and 16, recite “extraction parameters”. While the specification discloses the teaching of “characteristic extraction parameters”, the specification does not disclose “extraction parameters” that are used for the selection of characteristic extraction parameters. Due to the lack of written support, the specification fails to provide support for the claimed invention in a manner that would reasonably convey to one with ordinary skill in the art that the inventor, or joint inventor had possession of the claimed invention at the time of filing.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-24 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Line 15, recite “characteristic subject”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “characteristic subject” is the same as the “first characteristic” and it’s corresponding “second characteristic” established in lines 8 and 10 or is a separate and distinct feature.
For purposes of examination, the Office is considering first and second characteristics to be a component/feature of the characteristic subject itself.
Line 16-20, recites “determine whether or not the second characteristic… within the first closed three-dimensional space”. This claim element is indefinite. It is unclear how the second characteristic can be in the first closed space given that the space is determined from first images taken in the past and the second characteristic is taken from the second image during treatment. Given that the second image is different from the first images, it is unclear how the second characteristic that is taken during treatment can be present in images taken in the past. 
For purposes of examination, the Office is considering the second characteristic corresponding first characteristic image is within the first space.

Claim 2 is indefinite for the following reasons:
Line 6, recite “the characteristic subject from the second image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “characteristic subject from the second image” is the same as the “characteristic subject extracted from the first images” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering both characteristic subjects to be the same.

Claim 5 is indefinite for the following reasons:
Line 4, recites “a plurality of extraction parameters”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “a plurality of extraction parameters” is the same as the “characteristic extraction parameters” established in claim 2 or is a separate and distinct feature. It should be noted that if the extraction parameters are the same as the characteristic extraction parameters, it is further unclear how they are used to select themselves as claim 5 establishes and is subject to a 112(d) rejection for improper broadening (See below). If the extraction parameters are separate and distinct, the specification fails to provide support for the claimed “extraction parameters” (See above).
For purposes of examination, the Office is considering the extraction parameters to be different from characteristic extraction parameters.
Lines 4-5, recites “a plurality of first characteristics”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the first characteristic in claim 1, is included in this plurality of first characteristics or is excluded from the plurality. If the plurality of first characteristics are the same as the first characteristics in claim 1, then the claim is subject to a 112(d) rejection (See below).
For purposes of examination, the Office is considering the first characteristic of claim 1 to be included in the plurality.
Lines 6-7, recites “distribution of positions of the characteristic subjects”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “distribution of positions of the characteristic subjects” is the same as the “information of the positions of the characteristic subjects” established in claim 2 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the distribution of the positions of the characteristic subjects to be the same as the information of the positions of the characteristic subjects.

Claim 6 is indefinite for the following reasons:
Line 3, recite “range of the first closed three-dimensional space”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “range of the first closed three-dimensional space” is the same as the “the first closed three-dimensional space representing an expected range of movement of a characteristic subject” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering both ranges to be the same.

Claim 10 is indefinite for the following reasons:
Line 17, recite “characteristic subject”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “characteristic subject” is the same as the “first characteristic” and it’s corresponding “second characteristic” established in lines 10 and 12 or is a separate and distinct feature.
For purposes of examination, the Office is considering first and second characteristics to be a component/feature of the characteristic subject itself.
Lines 18-22, recites “determine whether or not the second characteristic… within the first closed three-dimensional space”. This claim element is indefinite. It is unclear how the second characteristic can be in the first closed space given that the space is determined from first images taken in the past and the second characteristic is taken from the second image during treatment. Given that the second image is different from the first images, it is unclear how the second characteristic that is taken during treatment can be present in images taken in the past. 
For purposes of examination, the Office is considering the second characteristic corresponding first characteristic image is within the first space.


Line 15, recite “characteristic subject”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “characteristic subject” is the same as the “first characteristic” and it’s corresponding “second characteristic” established in lines 9 and 11 or is a separate and distinct feature.
For purposes of examination, the Office is considering first and second characteristics to be a component/feature of the characteristic subject itself.
Line 16-20, recites “determining whether or not the second characteristic… within the first closed three-dimensional space”. This claim element is indefinite. It is unclear how the second characteristic can be in the first closed space given that the space is determined from first images taken in the past and the second characteristic is taken from the second image during treatment. Given that the second image is different from the first images, it is unclear how the second characteristic that is taken during treatment can be present in images taken in the past. 
For purposes of examination, the Office is considering the second characteristic corresponding first characteristic image is within the first space.

Claim 13 is indefinite for the following reasons:
Line 3, recites “a characteristic subject”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “characteristic subject from the second image” is the same as the “characteristic subject extracted from the first images” established in claim 10 or is a separate and distinct feature.
For purposes of examination, the Office is considering both characteristic subjects to be the same.
Line 6, recite “the characteristic subject from the second image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “characteristic 
For purposes of examination, the Office is considering both characteristic subjects to be the same.

Claim 16 is indefinite for the following reasons:
Line 4, recite “a plurality of extraction parameters”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “a plurality of extraction parameters” is the same as the “characteristic extraction parameters” established in claim 13 or is a separate and distinct feature. It should be noted that if the extraction parameters are the same as the characteristic extraction parameters, it is further unclear how they are used to select themselves as claim 16 establishes and is subject to a 112(d) rejection for improper broadening (See below). If the extraction parameters are separate and distinct, the specification fails to provide support for the claimed “extraction parameters” (See above).
For purposes of examination, the Office is considering the extraction parameters to be different from characteristic extraction parameters.
Lines 4-5, recite “a plurality of first characteristics”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the first characteristic in claim 10, is included in this plurality of first characteristics or is excluded from the plurality. If the plurality of first characteristics are the same as the first characteristics in claim 10, then the claim is subject to a 112(d) rejection (See below).
For purposes of examination, the Office is considering the first characteristic of claim 12 to be included in the plurality.
Lines 6, recites “distribution of positions of the characteristic subjects”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the 
For purposes of examination, the Office is considering the distribution of the positions of the characteristic subjects to be the same as the information of the positions of the characteristic subjects.

Claim 17 is indefinite for the following reasons:
Line 3, recite “range of the first closed three-dimensional space”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “range of the first closed three-dimensional space” is the same as the “the first closed three-dimensional space representing an expected range of movement of a characteristic subject” established in claim 10 or is a separate and distinct feature. 
For purposes of examination, the Office is considering both ranges to be the same.

Claim 22 is indefinite for the following reasons:
Lines 3-4, recite “establish a second closed space…which the treatment beam is radiated”. This is indefinite. Claim 1, establishes that the first closed space, of which the second space is part of, is generated based on the first images. The first images are taken prior to treatment. Therefore, it is unclear how the second closed space is a place where the treatment is irradiated if the space is pre-treatment information.
For purposes of examination, the Office is considering the second space to be a pre-planned target region that will be treated.
Line 6, recites the limitation "the body".  There is insufficient antecedent basis for this limitation in the claim.
Line 6, recites the limitation "the patient".  There is insufficient antecedent basis for this limitation in the claim.
Lines 5-6, recites “the characteristic subject within the body of the patient”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the characteristic subject within the body of the patient” is the same as the “the characteristic subject extracted from the first images” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the characteristic subject to be different.
Lines 5-6, recites “a current position of the characteristic subject within the body of the patient”. This claim element is indefinite. Claim 1, establishes that the characteristic subject is extracted from the first images and the first images are acquired prior to treatment. It would be unclear to one with ordinary skill in the art how an image taken in the past can convey current position information.
For purposes of examination, the Office is considering the characteristic subject to be different.

Claim 22 is indefinite for the following reasons:
Lines 3-4, recite “establish a second closed space…which the treatment beam is radiated”. This is indefinite. Claim 1, establishes that the first closed space, of which the second space is part of, is generated based on the first images. The first images are taken prior to treatment. Therefore, it is unclear how the second closed space is a place where the treatment is irradiated if the space is pre-treatment information.
For purposes of examination, the Office is considering the second space to be a pre-planned target region that will be treated.
Line 6, recites the limitation "the body".  There is insufficient antecedent basis for this limitation in the claim.
Line 6, recites the limitation "the patient".  There is insufficient antecedent basis for this limitation in the claim.
Line 6, recites “the body of the patient”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the body of the patient” is the same as the “object” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering the body of the object to be referring to the object.
Lines 5-6, recites “the characteristic subject within the body of the patient”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the characteristic subject within the body of the patient” is the same as the “the characteristic subject extracted from the first images” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the characteristic subject to be different.
Lines 5-6, recites “a current position of the characteristic subject within the body of the patient”. This claim element is indefinite. Claim 1, establishes that the characteristic subject is extracted from the first images and the first images are acquired prior to treatment. It would be unclear to one with ordinary skill in the art how an image taken in the past can convey current position information.
For purposes of examination, the Office is considering the characteristic subject to be different.

Claim 23 is indefinite for the following reasons:
Lines 3-4, recite “establish a second closed space…which the treatment beam is radiated”. This is indefinite. Claim 10, establishes that the first closed space, of which the second space is part of, is generated based on the first images. The first images are taken prior to treatment. Therefore, it is unclear how the second closed space is a place where the treatment is irradiated if the space is pre-treatment information.
For purposes of examination, the Office is considering the second space to be a pre-planned target region that will be treated.
Line 6, recites the limitation "the body".  There is insufficient antecedent basis for this limitation in the claim.
Line 6, recites the limitation "the patient".  There is insufficient antecedent basis for this limitation in the claim.
Line 6, recites “the body of the patient”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the body of the patient” is the same as the “object” established in claim 10 or is a separate and distinct feature.
For purposes of examination, the Office is considering the body of the object to be referring to the object.
Lines 5-6, recites “the characteristic subject within the body of the patient”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the characteristic subject within the body of the patient” is the same as the “the characteristic subject extracted from the first images” established in claim 12 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the characteristic subject to be different.
Lines 5-6, recites “a current position of the characteristic subject within the body of the patient”. This claim element is indefinite. Claim 10, establishes that the characteristic subject is extracted from the first images and the first images are acquired prior to 
For purposes of examination, the Office is considering the characteristic subject to be different.

Claim 24 is indefinite for the following reasons:
Lines 3-4, recite “establish a second closed space…which the treatment beam is radiated”. This is indefinite. Claim 12, establishes that the first closed space, of which the second space is part of, is generated based on the first images. The first images are taken prior to treatment. Therefore, it is unclear how the second closed space is a place where the treatment is irradiated if the space is pre-treatment information.
For purposes of examination, the Office is considering the second space to be a pre-planned target region that will be treated.
Line 6, recites the limitation "the body".  There is insufficient antecedent basis for this limitation in the claim.
Line 6, recites the limitation "the patient".  There is insufficient antecedent basis for this limitation in the claim.
Line 6, recites “the body of the patient”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the body of the patient” is the same as the “object” established in claim 12 or is a separate and distinct feature.
For purposes of examination, the Office is considering the body of the object to be referring to the object.
Lines 5-6, recites “the characteristic subject within the body of the patient”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the characteristic subject within the body of the patient” is the same as the “the characteristic 
For purposes of examination, the Office is considering the characteristic subject to be different.
Lines 5-6, recites “a current position of the characteristic subject within the body of the patient”. This claim element is indefinite. Claim 12, establishes that the characteristic subject is extracted from the first images and the first images are acquired prior to treatment. It would be unclear to one with ordinary skill in the art how an image taken in the past can convey current position information.
For purposes of examination, the Office is considering the characteristic subject to be different.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5-6, 9, 16-17, and 20-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 5, line 3, recites “a plurality of extraction parameters”. This claim is in improper dependent form as the claim 2, established a characteristic extraction parameter. Given that the claim 2 established a single characteristic extraction parameter, the claim 5 is improperly broadening the subject matter by claiming that the singular characteristic extraction parameter is a plurality of extraction parameters. Therefore, the claim contains subject matter that is broader than subject matter present in the independent claim it depends upon.

Claim 5, lines 4-5, recites “a plurality of first characteristics”. This claim is in improper dependent form as the claim 1, established a first characteristic. Given that the independent claim established a single first characteristic, the claim 5 is improperly broadening the subject matter by claiming that the singular first characteristic is a plurality of first characteristics. Therefore, the claim contains subject matter that is broader than subject matter present in the independent claim it depends upon.

Claim 16, line 3, recites “a plurality of extraction parameters”. This claim is in improper dependent form as the claim 13, established a characteristic extraction parameter. Given that the claim 13 established a single characteristic extraction parameter, the claim 5 is improperly broadening the subject matter by claiming that the singular characteristic extraction parameter is a plurality of extraction parameters. Therefore, the claim contains subject matter that is broader than subject matter present in the independent claim it depends upon.

Claim 16, lines 3-4, recites “a plurality of first characteristics”. This claim is in improper dependent form as the claim 10, established a first characteristic. Given that the independent claim established a single first characteristic, the claim 16 is improperly broadening the subject matter by claiming that the singular first characteristic is a plurality of first characteristics. Therefore, the claim 

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(d) are also rejected because they inherit the deficiencies of the claims they respectively depend upon. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 10, 12-13, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurer Jr. et al. (PGPUB No. US 2012/0106704).

Regarding claim 1, Maurer Jr. teaches a medical image processing apparatus, comprising:
an interface (Combination of imaging system 910 and paragraph 0082 teaches that a computer system is able to execute the instructions and functions in the specification) configured to Volumes of interest (VOIs) such as target volumes) to be treated and a second image of the object to be treated (Paragraph 0039 teaches that the system is able to obtain tracking target volumes (TTV) from imported CT images. Paragraph 0035-0038 teach that these 3D CT images are acquired to track a volume of interest over a period of time. Paragraph 0048 teaches that the tracking of the location of the target during treatment can be done with registered intra-treatment image data), each of the plurality of the first images corresponding to images captured by a radiographic imaging apparatus at a respective time of a plurality of times before treatment of the object to be treated (Paragraph 0039 teaches that the TTV is based on imported CT images and paragraph 0038 teaches that these CT images are used in the generation of a treatment plan), and the second image being captured by the radiographic imaging apparatus (imaging system 910) at a time during treatment of the object to be treated (Paragraph 0048 teaches that the tracking of the location of the target during treatment can be done with registered intra-treatment image data); and 
one or processors (Processor 930) configured to 
determine a plurality of positions of a first characteristic of the object (Paragraph 0040 teaches that the TTV can be used to create the internal target volume (ITV)) to be treated from the plurality of first images (Paragraph 0040 teaches that the ITV that is determined from the TTV is used in the defining of a full 3D motion range of the tumor position in three-dimensions. Paragraph 0035-0039 teaches that the TTV is from the imported CT images that are tracking a volume of interest over time);
determine the position of a second characteristic (Paragraph 0042 teaches that the treatment planning system is able to track a partial ITV. Paragraph 0040 teaches that the ITV is an internal part of the TTV) corresponding to the first characteristic of the object to be treated from the second image (Paragraph 0042 teaches that the position of the partial ITV is tracked and the size, position, and shape are determined based on the tracking method that is used during treatment. Paragraph 0048 teaches that the target is tracked during an intra-treatment procedure and paragraph 0040-0044 teach that the target position is determined based on preexisting images that indicate the motion of the target in the three-dimensional volume);
determine a first closed three-dimensional space (Paragraph 0040 teaches that the ITV that is determined from the TTV is used in the defining of a full 3D motion range of the tumor position in three-dimensions) that encompasses a distribution of the plurality of positions of the first characteristic in the plurality of first images (Paragraph 0040 teaches that the TTVs that are obtained from the CT images can be used in the determination of a 3D motion range), the first closed-three dimensional space representing an expected range of movement of a characteristic subject extracted from the first images (Paragraph 0043 teaches that the CT images that are acquired are used to provide an expected respiratory excursion. Paragraph 0047 teaches that a respiration model can be determined for the expected respiratory motion of the internal reference structures and the tumor. Paragraph 0040 teaches that the ITV that is determined from the TTV is used in the defining of a full 3D motion range of the tumor position in three-dimensions);
determine whether or not the position of the second characteristic is when the first closed three-dimensional space (Paragraph 0041 teaches that the target can be traced to observe if it is within a tracked motion range. This motion is three-dimensional); and 
output a control signal for controlling on/off switching of irradiating of a treatment beam, based on a result of the determination of whether or not the position of the second characteristic is within the first closed three-dimensional space (Paragraph 0043 teaches that the activation and deactivation of the treatment beam can be turned off and on based on the position of the partial ITV during a respiration cycle. Paragraph 0044 teaches that the control of the beam can be done with a signal that is related to the position of the partial-ITV relative to the motion range).


Maurer Jr. further teaches a medical imaging apparatus, wherein the one or more processors is configured to:
determine a characteristic extraction parameter (Treatment planning parameters as established in paragraph 0038) for extracting the characteristic subject from the plurality of first images and output information representing positions of the characteristic subject as the first characteristic (Paragraph 0037 teaches that a 4D CT study of a volume is acquired over a period of time to determine its position. Paragraph 0038 teaches that after the image acquisition, the physician is able to generate a treatment plan based on that position information and templates are used as models for treatment plans. These templates have planning parameters and settings that are used in the tracking of anatomical regions. For example, a lung tumor template provides the bases for the generating of a model a respiration cycle); and 
extract the characteristic subject from the second image based on the characteristic extraction parameter and output, as the second characteristic, information representing a position of the characteristic subject (Paragraphs 0042-0043 teach that the position of the ITVs can be done with tracking. Paragraph 0048 teaches that the tracking includes the use of intra-treatment x-ray images and further teaches that these images are displayed on a video screen).

Regarding claim 7, Maurer Jr. teaches the medical image processing apparatus in claim 2, as discussed above. 
Maurer Jr. further teaches a medical imaging apparatus, wherein the control signal is output to a controller for a treatment apparatus for controlling the on/off switching of irradiating of the treatment beam (Paragraph 0043 teaches that the activation and deactivation of the treatment beam can be turned off and on based on the position of the partial ITV during a respiration cycle).


Maurer Jr. further teaches a medical imaging apparatus, wherein the first characteristic comprises a marker in the object to be treated (Paragraph 0044 teaches the use of markers place in the target for tracking).

Regarding claim 10, Maurer Jr. teaches a treatment system, comprising:
a medical image processing apparatus (Image-guided radiation treatment system 900) comprising: 
an interface (Combination of imaging system 910 and paragraph 0082 teaches that a computer system is able to execute the instructions and functions in the specification) configured to acquire a plurality of first images of an object (Volumes of interest (VOIs) such as target volumes) to be treated and a second image of the object to be treated (Paragraph 0039 teaches that the system is able to obtain tracking target volumes (TTV) from imported CT images. Paragraph 0035-0038 teach that these 3D CT images are acquired to track a volume of interest over a period of time. Paragraph 0048 teaches that the tracking of the location of the target during treatment can be done with registered intra-treatment image data), each of the plurality of the first images corresponding to images captured by a radiographic imaging apparatus at a respective time of a plurality of times before treatment of the object to be treated (Paragraph 0039 teaches that the TTV is based on imported CT images and paragraph 0038 teaches that these CT images are used in the generation of a treatment plan), and the second image being captured by the radiographic imaging apparatus (Imaging system 910) at a time during treatment of the object to be treated (Paragraph 0048 teaches that the tracking of the location of the target during treatment can be done with registered intra-treatment image data); and 
one or processors (Processor 930) configured to: 
Paragraph 0040 teaches that the TTV can be used to create the internal target volume (ITV)) to be treated from the plurality of first images (Paragraph 0040 teaches that the ITV that is determined from the TTV is used in the defining of a full 3D motion range of the tumor position in three-dimensions. Paragraph 0035-0039 teaches that the TTV is from the imported CT images that are tracking a volume of interest over time);
determine the position of a second characteristic (Paragraph 0042 teaches that the treatment planning system is able to track a partial ITV. Paragraph 0040 teaches that the ITV is an internal part of the TTV) corresponding to the first characteristic in the object to be treated from the second image (Paragraph 0042 teaches that the position of the partial ITV is tracked and the size, position, and shape are determined based on the tracking method that is used during treatment. Paragraph 0048 teaches that the target is tracked during an intra-treatment procedure and paragraph 0040-0044 teach that the target position is determined based on preexisting images that indicate the motion of the target in the three-dimensional volume);
determine a first closed three-dimensional space (Paragraph 0040 teaches that the ITV that is determined from the TTV is used in the defining of a full 3D motion range of the tumor position in three-dimensions) that encompasses a distribution of the plurality of positions of the first characteristic in the plurality of first images (Paragraph 0040 teaches that the TTVs that are obtained from the CT images can be used in the determination of a 3D motion range), the first closed three-dimensional space representing an expected range of movement of a characteristic subject extracted from the first images (Paragraph 0043 teaches that the CT images that are acquired are used to provide an expected respiratory excursion. Paragraph 0047 teaches that a respiration model can be determined for the expected respiratory motion of the internal reference structures and the tumor. Paragraph 0040 teaches that the ITV that is determined from the TTV is used in the defining of a full 3D motion range of the tumor position in three-dimensions);
determine whether or not the position of the second characteristic is when the first closed three-dimensional space (Paragraph 0041 teaches that the target can be traced to observe if it is within a tracked motion range. This motion is three-dimensional); and 
output a control signal based on a result of the determination of whether or not the position of the second characteristic is within the first closed three-dimensional space (Paragraph 0043 teaches that the activation and deactivation of the treatment beam can be turned off and on based on the position of the partial ITV during a respiration cycle);	
	a treatment apparatus (LINAC 901) comprising a controller (processor 930 is shown to be connected to LINAC in Fig. 901) responsive to the control signal for controlling on/off switching of a ray irradiator for irradiating a subject to be treated with a treatment beam (Paragraph 0043 teaches that the activation and deactivation of the treatment beam can be turned off and on based on the position of the partial ITV during a respiration cycle. Paragraph 0044 teaches that the control of the beam can be done with a signal that is related to the position of the partial-ITV relative to the motion range).

Regarding claim 12, Maurer Jr. teaches a non-transitory computer readable storage medium that stores a computer program which causes, when executed by a computing device (Paragraph 0083 teaches that the machine readable medium can hold the indo for a computer to executed the methods imaging taught by Maurer Jr.), the computing device to perform at least:
Volumes of interest (VOIs) such as target volumes) to be treated and a second image of the object to be treated (Paragraph 0039 teaches that the system is able to obtain tracking target volumes (TTV) from imported CT images. Paragraph 0035-0038 teach that these 3D CT images are acquired to track a volume of interest over a period of time. Paragraph 0048 teaches that the tracking of the location of the target during treatment can be done with registered intra-treatment image data), each of the plurality of the first images corresponding to images captured by a radiographic imaging apparatus at a respective time of a plurality of times before treatment of the object to be treated (Paragraph 0039 teaches that the TTV is based on imported CT images and paragraph 0038 teaches that these CT images are used in the generation of a treatment plan), and the second image being captured by the radiographic imaging apparatus (imaging system 910) at a time during treatment of the object to be treated (Paragraph 0048 teaches that the tracking of the location of the target during treatment can be done with registered intra-treatment image data); and 
determining a plurality of positions of a first characteristic of the object (Paragraph 0040 teaches that the TTV can be used to create the internal target volume (ITV)) to be treated from the plurality of first images (Paragraph 0040 teaches that the ITV that is determined from the TTV is used in the defining of a full 3D motion range of the tumor position in three-dimensions. Paragraph 0035-0039 teaches that the TTV is from the imported CT images that are tracking a volume of interest over time);
determining the position of a second characteristic (Paragraph 0042 teaches that the treatment planning system is able to track a partial ITV. Paragraph 0040 teaches that the ITV is an internal part of the TTV) corresponding to the first characteristic of the object to be treated from the second image (Paragraph 0042 teaches that the position of the partial ITV is tracked and the size, position, and shape are determined based on the tracking method that is used during treatment. Paragraph 0048 teaches that the target is tracked during an intra-treatment procedure and paragraph 0040-0044 teach that the target position is determined based on preexisting images that indicate the motion of the target in the three-dimensional volume);
determining a first closed three-dimensional space (Paragraph 0040 teaches that the ITV that is determined from the TTV is used in the defining of a full 3D motion range of the tumor position in three-dimensions) that encompasses a distribution of the plurality of positions of the first characteristic in the plurality of first images (Paragraph 0040 teaches that the TTVs that are obtained from the CT images can be used in the determination of a 3D motion range), the first closed three-dimensional space representing an expected range of movement of a characteristic subject extracted from the first images (Paragraph 0043 teaches that the CT images that are acquired are used to provide an expected respiratory excursion. Paragraph 0047 teaches that a respiration model can be determined for the expected respiratory motion of the internal reference structures and the tumor. Paragraph 0040 teaches that the ITV that is determined from the TTV is used in the defining of a full 3D motion range of the tumor position in three-dimensions);
determining whether or not the position of the second characteristic is when the first closed three-dimensional space (Paragraph 0041 teaches that the target can be traced to observe if it is within a tracked motion range. This motion is three-dimensional); and 
outputting a control signal for controlling on/off switching of irradiating of a treatment beam, based on a result of the determination of whether or not the position of the second characteristic is within the first closed three-dimensional space (Paragraph 0043 teaches that the activation and deactivation of the treatment beam can be turned off and on based on the position of the partial ITV during a respiration cycle. Paragraph 0044 teaches that the control of the beam can be done with a signal that is related to the position of the partial-ITV relative to the motion range).

Regarding claim 13, Maurer Jr. teaches the treatment system in claim 10, as discussed above. 
Maurer Jr. further teaches a treatment system, wherein the one or more processors is configured to:
Treatment planning parameters as established in paragraph 0038) for extracting a characteristic subject from the plurality of first images and output information representing positions of the characteristic subject as the first characteristic (Paragraph 0037 teaches that a 4D CT study of a volume is acquired over a period of time to determine its position. Paragraph 0038 teaches that after the image acquisition, the physician is able to generate a treatment plan based on that position information and templates are used as models for treatment plans. These templates have planning parameters and settings that are used in the tracking of anatomical regions. For example, a lung tumor template provides the bases for the generating of a model a respiration cycle); and 
extract the characteristic subject from the second image based on the characteristic extraction parameter and output, as the second characteristic, information representing a position of the characteristic subject (Paragraphs 0042-0043 teach that the position of the ITVs can be done with tracking. Paragraph 0048 teaches that the tracking includes the use of intra-treatment x-ray images and further teaches that these images are displayed on a video screen).

Regarding claim 18, Maurer Jr. teaches the treatment system in claim 13, as discussed above. 
Maurer Jr. further teaches a treatment system, wherein the control signal is output to a controller for a treatment apparatus for controlling the on/off switching of irradiating of the treatment beam (Paragraph 0043 teaches that the activation and deactivation of the treatment beam can be turned off and on based on the position of the partial ITV during a respiration cycle).

Regarding claim 19, Maurer Jr. teaches the treatment system in claim 13, as discussed above. 
Maurer Jr. further teaches a treatment system, wherein the first characteristic comprises a marker in the object to be treated (Paragraph 0044 teaches the use of markers place in the target for tracking).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer Jr. et al. (PGPUB No. US 2012/0106704) in view of Wang et al. (PGPUB No. US 2007/0230765).

Regarding claim 3, Maurer Jr. teaches the medical image processing apparatus in claim 2, as discussed above. 
However, Maurer Jr. is silent regarding a medical imaging apparatus, 
wherein the one or more processors is configured to output the control signal based on determining whether or not the position of the second characteristic is within a second closed three-dimensional space included in the first closed three-dimensional space.
In an analogous imaging field of endeavor, regarding the study of multiple three-dimensional volumes imaged with x-rays, Wang teaches a medical imaging apparatus, 
wherein the one or more processors is configured to output the control signal based on determining whether or not the position of the second characteristic is within a second closed three-dimensional space included in the first closed three-dimensional space (Paragraph 0031-0032 teaches the classification of volumes of interest 205 and 210 within the sub-volume 200. The volume of interest 205 can be the target while the volume 210 can be a critical region. This volumetric information in the sub-volume is required for the delineation of the targets and critical regions during treatment as stated in paragraph 0006. Paragraph 0024 teaches that the dosages from the beams are selected for each of the target and critical regions. Paragraph 0068 teaches that the beams are able to treat the target and avoid damage to critical structures).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maurer Jr. with Wang’s teaching of the determination of the position of a feature within a second volume within an original volume set. This modified apparatus would allow a used to be able to control the amount of radiation affecting the patient by sampling irradiating the target and minimize the time and power allocated in the defining of the volumes (Paragraph 0005 of Wang).

Regarding claim 4, modified Maurer Jr. teaches the medical image processing apparatus in claim 3, as discussed above. 
However, Maurer Jr. is silent regarding a medical imaging apparatus, wherein the one or more processors is configured:
classify the plurality of positions of the first characteristic into two or more classes, thereby setting the second closed three-dimensional space.
In an analogous imaging field of endeavor, regarding the study of multiple three-dimensional volumes imaged with x-rays, Wang teaches a medical imaging apparatus, wherein the one or more processors is configured:
classify the plurality of positions of the first characteristic into two or more classes, thereby setting the second closed three-dimensional space (Paragraph 0031 teaches that the volumes of interest 205 and 210 are classified as a target and critical region respectively).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maurer Jr. with Wang’s teaching of the classification of 3D volumes into different classes. This modified apparatus would allow a used to be able to control the amount of 

Regarding claim 14, Maurer Jr. teaches the treatment system in claim 13, as discussed above. 
However, Maurer Jr. is silent regarding a treatment system, 
wherein the one or more processors is configured to output the control signal based on determining whether or not the position of the second characteristic is within a second closed three-dimensional space included in the first closed three-dimensional space.
In an analogous imaging field of endeavor, regarding the study of multiple three-dimensional volumes imaged with x-rays, Wang teaches a treatment system, 
wherein the one or more processors is configured to output the control signal based on determining whether or not the position of the second characteristic is within a second closed three-dimensional space included in the first closed three-dimensional space (Paragraph 0031-0032 teaches the classification of volumes of interest 205 and 210 within the sub-volume 200. The volume of interest 205 can be the target while the volume 210 can be a critical region. This volumetric information in the sub-volume is required for the delineation of the targets and critical regions during treatment as stated in paragraph 0006. Paragraph 0024 teaches that the dosages from the beams are selected for each of the target and critical regions. Paragraph 0068 teaches that the beams are able to treat the target and avoid damage to critical structures).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maurer Jr. with Wang’s teaching of the determination of the position of a feature within a second volume within an original volume set. This modified apparatus would allow a used to be able to control the amount of radiation affecting the patient by sampling irradiating the target and minimize the time and power allocated in the defining of the volumes (Paragraph 0005 of Wang).


However, Maurer Jr. is silent regarding a treatment system, wherein the one or more processors is configured:
classify the plurality of positions of the first characteristic into two or more classes, thereby setting the second closed three-dimensional space.
In an analogous imaging field of endeavor, regarding the study of multiple three-dimensional volumes imaged with x-rays, Wang teaches a treatment system, wherein the one or more processors is configured:
classify the plurality of positions of the first characteristic into two or more classes, thereby setting the second closed three-dimensional space (Paragraph 0031 teaches that the volumes of interest 205 and 210 are classified as a target and critical region respectively).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maurer Jr. with Wang’s teaching of the classification of 3D volumes into different classes. This modified apparatus would allow a used to be able to control the amount of radiation affecting the patient by sampling irradiating the target and minimize the time and power allocated in the defining of the volumes (Paragraph 0005 of Wang).

Claims 5, 9, 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer Jr. et al. (PGPUB No. US 2012/0106704) in view of Alder Jr. et al. (PGPUB No. US 2013/0188856).

Regarding claim 5, Maurer Jr. teaches the medical image processing apparatus in claim 2, as discussed above. 
However, Maurer Jr. is silent regarding medical imaging apparatus, wherein the one or more processors is configured to:

based on a distribution of positions of the characteristic subject represented by each of the plurality of first characteristics, select, from among the plurality of extraction parameters and plurality of first characteristic, the characteristic extraction parameter used for extraction of the characteristic subject and the corresponding first characteristic used for determining the first closed three-dimensional space.
In an analogous imaging field of endeavor, regarding the control of irradiation beams based on the position of a target, Alder Jr. teaches a medical imaging apparatus, wherein the one or more processors is configured to:
calculate plurality of extraction parameters and output plurality of first characteristics corresponding to each of the extraction parameters (Paragraph 0046 teaches that the knowledge of the CT number from the previous scans is able to allow for the determination of the spatial position of the target volume); and
based on a distribution of positions of the characteristic subject represented by each of the plurality of first characteristics, select, from among the plurality of extraction parameters and plurality of first characteristic, the characteristic extraction parameter used for extraction of the characteristic subject and the corresponding first characteristic used for determining the first closed three-dimensional space (Paragraph 0046 teaches that the CT number allows for the determination of the position of the target volume based on previous scans and that is utilized in the determination of the current position of the actual volume during treatment. The path of the radiation allows for the determination of the target volume’s position and orientation during treatment. The CT number also allows for the estimation of the radiation scatter that occurs in the body due to the treatment beam. Paragraph 0050 teaches scattering angle is computed and utilized in the generation of the image).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maurer Jr. with Alder Jr.’s teaching of the extraction of the position 

Regarding claim 9, modified Maurer Jr. teaches the medical image processing apparatus in claim 5, as discussed above. 
Maurer Jr. further teaches medical imaging apparatus, wherein the characteristic extraction parameter comprises an image of a region of interest for specifying a partial image region that includes the characteristic subject within the object to be treated captured in the plurality of first images and the second image (Paragraph 0040 teaches that a partial ITV that is tracked over the motion range that is determined based on the TTV as discussed in paragraph 0040).

	Regarding claim 16, Maurer Jr. teaches the treatment system in claim 13, as discussed above. 
However, Maurer Jr. is silent regarding a treatment system, wherein the one or more processors is configured to:
calculate plurality of extraction parameters and output plurality of first characteristics corresponding to each of the extraction parameters; and
based on a distribution of positions of the characteristic subject represented by each of the plurality of first characteristics, select, from among the plurality of extraction parameters and plurality of first characteristic, the characteristic extraction parameter used for extraction of the characteristic subject and the corresponding first characteristic used for determining the first closed three-dimensional space.
In an analogous imaging field of endeavor, regarding the control of irradiation beams based on the position of a target, Alder Jr. teaches a treatment system, wherein the one or more processors is configured to:
calculate plurality of extraction parameters and output plurality of first characteristics corresponding to each of the extraction parameters (Paragraph 0046 teaches that the knowledge of the CT number from the previous scans is able to allow for the determination of the spatial position of the target volume); and
based on a distribution of positions of the characteristic subject represented by each of the plurality of first characteristics, select, from among the plurality of extraction parameters and plurality of first characteristic, the characteristic extraction parameter used for extraction of the characteristic subject and the corresponding first characteristic used for determining the first closed three-dimensional space (Paragraph 0046 teaches that the CT number allows for the determination of the position of the target volume based on previous scans and that is utilized in the determination of the current position of the actual volume during treatment. The path of the radiation allows for the determination of the target volume’s position and orientation during treatment. The CT number also allows for the estimation of the radiation scatter that occurs in the body due to the treatment beam. Paragraph 0050 teaches scattering angle is computed and utilized in the generation of the image).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maurer Jr. with Alder Jr.’s teaching of the extraction of the position of the target with respect to prior scan information. This modified apparatus would allow user to remove any uncertainty of the quality of the patient’s treatment and ensure real-time validation of the target volume (Paragraph 0007 and 0011 of Alder Jr.).

Regarding claim 20, modified Maurer Jr. teaches the treatment system in claim 16, as discussed above. 
Maurer Jr. further teaches a treatment system, wherein the characteristic extraction parameter comprises an image of a region of interest for specifying a partial image region that includes the characteristic subject within the object to be treated captured in the plurality of first images and the second image (Paragraph 0040 teaches that a partial ITV that is tracked over the motion range that is determined based on the TTV as discussed in paragraph 0040).

Regarding claim 21, modified Maurer Jr. teaches the treatment system in claim 20, as discussed above. 
Maurer Jr. further teaches a treatment system, further comprising:
	a display (Paragraph 0048 teaches that the images can be displayed on a video screen).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer Jr. et al. (PGPUB No. US 2012/0106704) in view of Alder Jr. et al. (PGPUB No. US 2013/0188856) further in view of Shukla et al. (PGPUB No. US 2013/0343511).

Regarding claim 6, modified Maurer Jr. teaches the medical image processing apparatus in claim 5, as discussed above. 
However the combination of Maurer Jr. and Alder Jr. is silent regarding a medical imaging apparatus, wherein the one or more processors is configured to control to display the second image and a range of the first closed three-dimensional space overlaid onto the second image.
In an analogous imaging field of endeavor, regarding the display of multiple medical images with a target volume over a period of motion, Shukla teaches a medical imaging apparatus, wherein the one or more processors (Processor 175) is configured to control to display the second image and a range of the first closed three-dimensional space overlaid onto the second image (Paragraph 0058 teaches that the a plurality of images that include the live image and the reference images can be combined to provide the full extent of the motion of a target volume. Paragraph 0049 teaches that the reference images are indicating the movement of a target volume and the paragraph 0037 teaches that this reference image can be a 3DCT volume. Paragraph 0047 teaches the images are displayed over the reference images).


Regarding claim 17, modified Maurer Jr. teaches the treatment system in claim 16, as discussed above. 
However the combination of Maurer Jr. and Alder Jr. is silent regarding a treatment system, wherein the one or more processors is configured to control to display the second image and a range of the first closed three-dimensional space overlaid onto the second image.
In an analogous imaging field of endeavor, regarding the display of multiple medical images with a target volume over a period of motion, Shukla teaches a treatment system, wherein the one or more processors (Processor 175) is configured to control to display the second image and a range of the first closed three-dimensional space overlaid onto the second image (Paragraph 0058 teaches that the a plurality of images that include the live image and the reference images can be combined to provide the full extent of the motion of a target volume. Paragraph 0049 teaches that the reference images are indicating the movement of a target volume and the paragraph 0037 teaches that this reference image can be a 3DCT volume. Paragraph 0047 teaches the images are displayed over the reference images).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Maurer Jr. and Alder Jr. with Shukla’s teaching of overlaying multiple first set of images onto a second image. This modified apparatus would allow a user to determine the target’s relationship to the reference volume in a quantitative and qualitative manner .

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer Jr. et al. (PGPUB No. US 2012/0106704) in view of Allison (PGPUB No. US 2008/0021300).

Regarding claim 22, Maurer Jr. teaches the medical image processing apparatus in claim 1, as discussed above.
However, Maurer Jr. is silent regarding a medical image processing apparatus, wherein the one or more processors is configured to: 
establish a second closed space within the first closed space as a gate window corresponding to a position or range over which the treatment beam is radiated; and 
determining an offset between the second closed space and a current position of the characteristic subject within the body of the patient.
In an analogous imaging field of endeavor, regarding radiographic guided LINAC treatment, Allison teaches a medical image processing apparatus, wherein the one or more processors is configured to: 
establish a second closed space within the first closed space as a gate window corresponding to a position or range over which the treatment beam is radiated (Paragraph 0026 teaches that the motion of the target region is tracked in relation to the respiratory cycle. Fig. 2 shows the X and Z axis position of the organ and its movement. Fig. 4A and Fig. 6A shows the target region being targeted with the LINAC beam); and 
determining an offset between the second closed space and a current position of the characteristic subject within the body of the patient (Paragraph 0034 teaches that the radiation beam turns off at time 2 when the beam path intersects with the first organ and is no longer irradiating the target region. Paragraph 0038 teaches that the beam path is tracked and the beam is turned off when the path intersects with the critical structure and is no longer intersecting with the target. See Figs. 4 and 6. Fig. 5 shows that the beam is on when the tumor is intersected but it is off when the beam is intersecting with the organ).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maurer Jr. with Allison’s teaching of determining offset of a current position to a treated position. This modified apparatus would allow a user to treat anatomies with accurate motion tracking that compensates for motion during radiation treatment (Paragraph 0004 of Allison). Furthermore, this facilitates the treatment of anatomies in a non-invasive manner (Paragraph 0002 of Allison).

Regarding claim 23, Maurer Jr. teaches the treatment system in claim 10, as discussed above.
However, Maurer Jr. is silent regarding a treatment system, wherein the one or more processors is configured to: 
establish a second closed space within the first closed space as a gate window corresponding to a position or range over which the treatment beam is radiated; and
determine an offset between the second closed space and a current position of the characteristic subject within the body of the patient.
In an analogous imaging field of endeavor, wherein the one or more processors is configured to: 
establish a second closed space within the first closed space as a gate window corresponding to a position or range over which the treatment beam is radiated (Paragraph 0026 teaches that the motion of the target region is tracked in relation to the respiratory cycle. Fig. 2 shows the X and Z axis position of the organ and its movement. Fig. 4A and Fig. 6A shows the target region being targeted with the LINAC beam); and
determine an offset between the second closed space and a current position of the characteristic subject within the body of the patient (Paragraph 0034 teaches that the radiation beam turns off at time 2 when the beam path intersects with the first organ and is no longer irradiating the target region. Paragraph 0038 teaches that the beam path is tracked and the beam is turned off when the path intersects with the critical structure and is no longer intersecting with the target. See Figs. 4 and 6. Fig. 5 shows that the beam is on when the tumor is intersected but it is off when the beam is intersecting with the organ).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maurer Jr. with Allison’s teaching of determining offset of a current position to a treated position. This modified apparatus would allow a user to treat anatomies with accurate motion tracking that compensates for motion during radiation treatment (Paragraph 0004 of Allison). Furthermore, this facilitates the treatment of anatomies in a non-invasive manner (Paragraph 0002 of Allison).

Regarding claim 24, Maurer Jr. teaches the non-transitory computer-readable storage medium in claim 12, as discussed above.
However, Maurer Jr. is silent regarding a non-transitory computer-readable storage medium, wherein the computer program further causes the computing device to perform: 
establishing a second closed space within the first closed space as a gate window corresponding to a position or range over which the treatment beam is radiated; and 
determining an offset between the second closed space and a current position of the characteristic subject within the body of the patient.
In an analogous imaging field of endeavor, a non-transitory computer-readable storage medium, wherein the computer program further causes the computing device to perform: 
establishing a second closed space within the first closed space as a gate window corresponding to a position or range over which the treatment beam is radiated (Paragraph 0026 teaches that the motion of the target region is tracked in relation to the respiratory cycle. Fig. 2 shows the X and Z axis position of the organ and its movement. Fig. 4A and Fig. 6A shows the target region being targeted with the LINAC beam); and
determining an offset between the second closed space and a current position of the characteristic subject within the body of the patient (Paragraph 0034 teaches that the radiation beam turns off at time 2 when the beam path intersects with the first organ and is no longer irradiating the target region. Paragraph 0038 teaches that the beam path is tracked and the beam is turned off when the path intersects with the critical structure and is no longer intersecting with the target. See Figs. 4 and 6. Fig. 5 shows that the beam is on when the tumor is intersected but it is off when the beam is intersecting with the organ).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maurer Jr. with Allison’s teaching of determining offset of a current position to a treated position. This modified apparatus would allow a user to treat anatomies with accurate motion tracking that compensates for motion during radiation treatment (Paragraph 0004 of Allison). Furthermore, this facilitates the treatment of anatomies in a non-invasive manner (Paragraph 0002 of Allison).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S.V./Examiner, Art Unit 3793